Citation Nr: 0704269	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-30 890	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than July 28, 
2003, for the grant of a 40 percent rating for service-
connected left shoulder disability.





INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision the RO granted a rating to 
50 percent for service-connected PTSD, a rating to 40 percent 
for service-connected left shoulder disability, and TDIU.  
The increased ratings and award of TDIU were made effective 
July 28, 2003.  

The Board notes that in the March 2004 notice of disagreement 
filed by the veteran's attorney, it was noted that the 
veteran disagreed with the RO's failure to consider a "Total 
& Permanent status" for the veteran's TDIU rating.  In its 
July 2004 statement of the case, the RO listed as an issue on 
appeal, "Failure to consider permanent and total status for 
[TDIU]."  In its analysis of the issue, the RO noted that 
the February 2004 rating decision had in fact granted 
entitlement to a permanent and total disability rating and 
that no future VA examination was scheduled.  (By the 
February 2004 decision, eligibility for Dependents' Education 
Assistance was granted based on the veteran's total rating 
being permanent in nature.)  Later in July 2004, the 
veteran's attorney submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in which he appealed all the issues listed 
in the July 2004 SOC.  The July 2004 SOC reflects that the 
veteran's TDIU award is considered by the RO to be permanent 
and total, and as such, a grant of the benefit sought.  
Therefore, the issue regarding the RO's failure to consider a 
total and permanent rating is moot and not in appellate 
status.  (As recently as January 2004, correspondence was 
received from the veteran in which he asked for adjudication 
of his "claim for a Permanent Total Rating pursuant to 
38 C.F.R. § 3.340(a), (b)."  As already noted, this benefit 
was granted when the RO adjudicated the case in February 
2004.)  

(The decision below addresses the veteran's claims of a 
rating higher than 40 percent for a left shoulder disability 
and an effective date earlier than July 28, 2003, for the 
grant of the 40 percent rating for the left shoulder 
disability.  The remaining issues on appeal were addressed by 
the Board in a November 2005 remand.  The RO should act on 
both remands before returning the case to the Board.)


REMAND

The veteran's claims of a rating higher than 40 percent for a 
left shoulder disability and an effective date earlier than 
July 28, 2003, for the grant of the 40 percent rating for the 
left shoulder disability were denied by the Board in November 
2005.  The veteran thereafter appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

By an October 2006 joint motion, VA General Counsel and the 
veteran's attorney agreed that the Board had failed in its 
duty to assist the veteran because the Board had not obtained 
Social Security Administration (SSA) records.  The Court 
granted the motion to vacate the Board's denials and remand 
the case to comply with the joint motion.  

Because additionally evidentiary development is required to 
comply with the order of the Court, the case is REMANDED to 
the RO for the following actions:


1.  Any SSA decision and associated 
medical records pertaining to the veteran 
should be obtained.  

2.  Adjudicatory action should thereafter 
be taken that includes consideration of 
all SSA records obtained.  (Action sought 
in the Board's November 2005 remand 
should also be completed.)  If any 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should address the entire 
record, including any SSA records 
obtained.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

